Title: To Thomas Jefferson from Benjamin Waterhouse, 1 October 1801
From: Waterhouse, Benjamin
To: Jefferson, Thomas


Sir
Cambridge October 1st. 1801.
Yesterday I was honored with your letter of Sepr. 17th. from Monticello informing me that the Vaccine inoculation was effectually planted at Washington, as well as at and near your own residence, and that you had sent the matter to several parts of the State of Virginia. I rejoice, beyond what a person less zealous than myself can realize at this intelligence, being convinced that the matter commences its career in Virginia & Columbia under more favorable circumstances than it has in any other State in the Union. Avarice, rivalship, and mistrust have accompanied its incipient practice in most parts of the Eastern States. These unworthy passions have prevented that cool & deliberate train of experiments which I presume has taken place under your auspices. Before I had determined on sending the matter to President Jefferson, I perceived symptoms of a similar disposition in Virginia, for I had not a few letters from different parts of the State, in which the practitioners held out what they conceived luring baites to send them the matter & instructions to the exclusion of their bretheren. Several practitioners rode night & day from the extreme parts of Connecticut & Vermont to Cambridge to get before hand of their neighbours. Sometimes the two rival Doctors of the same town were at my house at the same time, each wishing to outbid the other! An association of six practitioners in New Hampshire absolutely new districted the State, and then applied to me for the matter, and offering me their conjoint bonds to give me a fourth part of all that were inoculated by them & their subordinates! so that before I well knew the spirit & extent of the plan, I found myself the centre of a vile speculation. Some went through Vermont & Connecticut calling themselves my agents, commissioned from me to sell the matter & spreading a spurious disease & endangering the lives of the people by the abominable cheat. The keenest apostles in this new doctrine went out from Connecticut. I checked, however, this vile traffic in that quarter, by exposing the trick in a letter to the President of Yale-College, which he published, with a suitable introduction in his own name. I believe that such speculations would not be so apt to show themselves in the southern States, I however perceived by letters from that part of the union that some wished to monopolize the practice within certain circles, but the mode I adopted has effectually checked that disposition, and has at the same time given the practice a dignity, which it has never acquired in some parts of the Union.
I here enclose a few unpublished pages by Dr Jenner, on the origin of the inoculation. He has also sent me two or three fine representations of the Disease in all its stages, and these contrasted with the small-pox; one of which I here send for your acceptance. From a letter I received from the worthy Dr dated London July 18th. I transcribe the following paragraph,—”I don’t care what British laws the americans discard so that they stick to this.—never to take the virus from a Vaccine pustule for the purpose of inoculation after the efflorescence is formed around it. I wish this Efflorescence to be considered as a sacred boundary over which the lancet should never pass.” My own experience entirely corresponds with the above injunction of Dr Jenner. I never take the matter after the 8th. day as represented in the coloured plate, never so late as the 10th.—I should be still pleased to hear of the progress of this new inoculation among our bretheren of the south, and should I receive any thing further of importance to the practice, from England, I will transmit it.
With the highest respect for your character & station, I remain your very humble servt.
Benjn. Waterhouse
P.S. The paper on which this letter is written is made from old paper, written or printed on; the ink being discharged by a process which is cheap, & easily performed. This paper is six shillings sterling the ream, cheaper than that if the same quality made from rags.
BW.
